In a proceeding pursuant to Mental Hygiene Law former § 77.31 for the final accounting of Herbert J. Bliss as the conservator of Walter A. Wieman, the conservator and his surety, U.S. Fidelity and Guarantee Company, separately appeal, as limited by their briefs, from so much of an order of the Supreme Court, Queens County (Kassoflf, J.), dated July 27, 1994, as denied their joint motion for summary judgment dismissing objections to the conservator’s final account.
Ordered that the order is affirmed insofar as appealed from, with one bill of costs.
To obtain summary judgment a movant must make a "prima facie showing of entitlement to judgment as a matter of law, tendering sufficient evidence to demonstrate the absence of any material issues of fact” (Alvarez v Prospect Hosp., 68 NY2d 320, 324; see, Zuckerman v City of New York, 49 NY2d 557). Here, the conservator and the conservator’s surety did not *400make such a showing. Rosenblatt, J. P., Miller, O’Brien and McGinity, JJ., concur.